Citation Nr: 1041980	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to July 
1956, and from October 1957 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2008, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.   

The Veteran's substantive appeal included a request for a Board 
hearing.  However, he withdrew that request in June 2009.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability 
is productive of level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2008.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the June 2008 
correspondence and a separate November 2008 correspondence in 
light of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.
The June 2008 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran audiological 
examinations in July 2008 and August 2009, obtained medical 
opinions as to the etiology and severity of the disability, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  



Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected hearing loss warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through IX; 
where hearing in the better ear is II, and hearing in the poorer 
ear is II to IV; or where there is level III hearing in both 
ears.  A 10 percent disability rating is warranted where hearing 
in the better ear is I, and hearing in the poorer ear is X to XI; 
or where hearing in the better ear is II, and hearing in the 
poorer ear is V to XI; or where hearing in the better ear is III, 
and hearing in the poorer ear is IV to VI.  A 20 percent 
disability rating is warranted where hearing in the better ear is 
III, and hearing in the poorer ear is VII to XI; or where hearing 
in the better ear is IV, and hearing in the poorer ear is VI to 
VIII; or where hearing in the better ear is V, and hearing in the 
poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In July 2008, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		10   45   70   70		10   60   70   75  

The pure tone average was 49 decibels in the right ear and 54 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed the Veteran with moderate to severe hearing 
loss bilaterally from 2 kHz to 8 kHz.  Such examination findings 
translate to level I hearing in the right ear and level I hearing 
in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, Diagnostic Code 6100, this equates to noncompensable hearing 
loss.

The Veteran underwent a private audiological examination in 
November 2008.  However, the results were reported in graph form, 
but with no clear quantitative interpretation of that data for 
the purposes of the Board's review.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Moreover, and there is no 
indication that the test was conducted pursuant to VA rating 
guidelines or that the Maryland CNC was used.  

At any rate, in August 2009, the Veteran underwent another VA 
audiological 



examination.  Pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		15   45   70   70		10   65   70   75  

The pure tone average was 50 decibels in the right ear and 55 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed the Veteran with bilateral high-frequency 
sensorineural hearing loss.  Such examination findings translate 
to level I hearing in the right ear and level I hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.

The Board observes that the July 2008 and August 2009 
audiological test results were consistent with each other.  The 
Board therefore finds that they represent the most accurate test 
readings upon which to rate the Veteran's hearing loss.  Both of 
those tests show that there is level I hearing acuity in each 
year.  Such a finding warrants a noncompensable rating. 

The Board acknowledges the Veteran's contentions regarding the 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are rendered 
there is no doubt as to the proper evaluation to assign.  
Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100.  The Board is compelled to conclude that 
the preponderance of the evidence is against entitlement to 
higher ratings for bilateral hearing loss disability.  Thus, 
there is no reasonable doubt to be resolved.  The Veteran may 
always advance an increased rating claim should the severity of 
his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's level 
of hearing loss squarely matches the type and degree of the 
examples set forth under the criteria for the current 
noncompensable schedular rating.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for bilateral hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


